Citation Nr: 9906158	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-43 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to service connection for scarring of the right 
apex.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 RO rating decision which 
found that the veteran's claim for service connection for 
scarring of the right apex was not well grounded. 

The file contains transcripts of the veteran's September 1998 
hearing before a member of the Board at the RO.  During the 
hearing, the veteran submitted additional evidence and waived 
her right to review by the agency of original jurisdiction.  
Also at the hearing, the veteran expressed a desire to submit 
additional evidence.  While the record was held open for more 
than 30 days, as was explained during the hearing, the 
veteran did not submit additional evidence or request that 
the record be held open for a longer period of time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The scarring on the veteran's right apex is reasonably 
shown to have resulted from an event(s) in service.


CONCLUSION OF LAW

Scarring of the right apex was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

On the veteran's April 1943 examination prior to entrance 
into service, the veteran's thorax, respiratory system, 
bronchi, lungs, pleura, etc., were found to be normal with a 
negative X-ray.  A review of service medical records reveals 
that a June 1943 photofluorographic examination of the chest 
was negative.  On a November 1945 record, it was noted that 
an X-ray report showed lung fields were clear and that there 
was an azygos lobe at the right apex.  On the veteran's 
December 1945 examination prior to separation from service, 
the veteran's thorax was found to be normal.  Under 
"respiratory system, bronchi, lungs, pleura, etc.", it was 
noted that the veteran's chest X-ray was negative. 

Records from service show that the veteran served as a 
hospital apprentice and pharmacist's mate during World War 
II.  Her separation notice indicates that she worked as an X-
ray technician and in the surgical ward at Naval Hospitals in 
Sampson, New York and Long Island, New York.  

An April 1995 report of a computed tomography (CT) of the 
thorax from the Nassau Radiologic Group indicated that there 
was a linear density extending to the pleural surface present 
in the right apex.  An azygos lobe was also noted.  The 
impression included mild scarring right apex.  

In a June 1995 statement, the veteran reported that for many 
years she had a history of finding blood on her pillow.  She 
stated that she attributed it to a bleeding gum condition 
until she recently saw Dr. Nera Sakowitz.  The veteran noted 
that the physician questioned her as to whether or not she 
had any contact with tubercular patients.  She reportedly 
responded that she worked at the Naval Hospital at Sampson, 
NY in the roentgenology department for almost two years, that 
the Sampson Hospital was a center for tubercular patients due 
to the clear clean air in upper New York state, and that she 
had direct physical contact with the many tubercular patients 
while taking their X-rays.  The veteran noted that Dr. 
Sakowitz sent her for further testing and informed her that 
she could have a tubercular condition in her system without 
actively developing tuberculosis.  She reported the results 
of the April 1995 CT report and noted that Dr. Sakowitz told 
her that the condition was chronic and that any heavy 
coughing could cause bleeding. The veteran asserted that this 
condition was incurred during her war service, and that it 
would not appear in normal X-rays. 

In an August 1995 letter, private physician Nera Sakowitz, 
M.D., stated that the veteran has mild scarring in the right 
apex and that the cause of this scarring was unknown but most 
likely due to the veteran's exposure to tuberculosis patients 
during the war.  

In a September 1995 statement, the veteran noted that the 
impression was never found over all these years with normal 
X-rays and could only be found using special tomography of 
the thorax.

During her September 1998 hearing before a member of the 
Board, the veteran reported that she worked as a pharmacist's 
mate on the wards and in the X-ray department at the Navy 
Hospital in Sampson, New York.  She stated that this facility 
was the tuberculosis center for states east of the 
Mississippi and that her position placed her in direct 
contact with a lot of veterans who had tuberculosis.  The 
veteran noted that while she sometimes had coughing while in 
service, she never reported sick and just took medication 
(including Elixir Terpin Hydrate) given to her by the people 
on the ward.  She also noted that while she had some private 
treatment in 1944, she did not think that the records were 
available.  She testified that upon discharge, she had some 
spitting of blood that she thought was related to bleeding 
gums.  She noted that this problem persisted through the 
years but that nothing was ever shown on testing until the 
April 1995 CT.  The veteran indicated that Dr. Sakowitz had 
thought the scarring was due to tuberculosis.  She asserted 
that she has a history of colds and infections, with present 
symptoms of coughing up some blood in her sputum in the 
morning, and the scarring of the right apex, which are all 
due to inservice exposure to tuberculosis through direct 
physical contact with patients while taking their X-rays. 


II.  Analysis

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or was aggravated by 
service. 38 U.S.C.A. § 1110.  Service connection may be 
granted for a disease first diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

9.

For a service connection claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).   Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran's statements concerning the Sampson Hospital and 
her direct physical contact with patients infected with 
tuberculosis appear credible and are consistent with her 
records of service.  The Board finds the veteran's claim for 
service connection for scarring of the right apex is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  It 
is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist her mandated by 38 
U.S.C.A. § 5107(a).

Evidence supporting the veteran's claim includes: service 
records showing she served for two years as a hospital 
apprentice and pharmacist's mate at Naval Hospitals in 
Sampson, New York and Long Island, New York where she worked 
as an X-ray technician and in the surgical ward; statements 
indicating that the nature of her work exposed her to 
tuberculosis; and the April 1995 CT scan report documenting 
scarring of the right apex.  Her testimony that she 
experienced coughing and spit up blood during and after 
service is accepted as lay evidence establishing 
symptomatology during service, which she is competent to 
testify concerning.  Significantly, a physician specifically 
found that the veteran's scarring of the right apex was most 
likely due to her exposure to tuberculosis patients during 
the war.  The physician's opinion is the most direct 
competent evidence regarding a relationship between the 
veteran's scarring of the right apex and events in service.  
Since this unrebutted medical evidence supports the veteran's 
claim, the Board finds that scarring of the right apex was 
incurred in service and that service connection for such 
disability is warranted. 


ORDER

Service connection for scarring of the right apex is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

